 In the Matter of SIMPLICITY PATTERN COMPANY, INC.andINTER-NATIONALBROTHERHOOD OF BooimiNDERsCase No. R-17320.-Decided March. 11, 1940Pattern Manufacturing and Fashion Forecast Publication Indiistry-Iauestt-gatson,of Representatives:controversy concerning representation of employees:rival organizations;refusal by employer to contract with petitioning union inview of conflicting claims of majority designation-Contract: terminable on30 days' written notice by either party ; no bar to investigation of representa-tives-UnitAppropriate for Collective Bargaining:production and office em-ployees at Niles, Michigan, plant, excepting those in the pressroom, cuttingroom, composing room, the photoengraving and stereotype departments nowunder contract with A. F. of L. printing-trade unions,and excluding all employ-ees in a supervisory or managerialcapacity;agreementasto-Election OrdercdMr. Arthur C. O'Connor,for the Board.Burns d Hadsell,byMr. Wilber N. Burns,of Niles, Mich., for theCompany.Mr. George G. Keller,of Niles, Mich., for the Independent.Mr. Joseph L. Bryan,of Lombard, Ill., for the Bookbinders Union.Mr. Robert F. Koretr,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 9, 1939, International Brotherhood of Bookbinders,herein called-the Bookbinders Union, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Simplicity Pattern Company, Inc.,' Niles, Michi-gan, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 8, 1940, the National Labor Relations Board, herein'Designated Simplicity Pattern Company in the petition and other formal papersAtthe hearing the Trial Examiner granted without objection a motion to state correctly theCompany's name21 N L.R.B, No 46499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor-Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 9, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Bookbinders Union, and upon Independent Association of PatternMakers, Inc., herein called the Independent, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on February 15, 1940, atNiles,Michigan, before John T. Lindsay, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Inde-pendent were represented by counsel; the Bookbinders Union wasrepresented by a duly authorized representative.All parties par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence hearing uponthe issues was afforded all parties.Upon the basis of the entire record in the case, the Board makesthe following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSimplicity Pattern Company, Inc., a New York corporation withits principal office and place of business in New York City, is en-gaged in manufacturing paper dress patterns and printing publica-tions at its Niles, Michigan, plant, herein called the Niles plant,which is involved in these proceedings.During 1939 the gross valueof the Company's purchases and shipments of raw materials frompoints outside the State of Michigan to the Niles plant was approxi-mately $600,000, which constituted approximately 60 per cent of thegross value of all raw materials purchased and shipped to this plant.During this period the gross value of the Company's sales and ship-ments of finished products manufactured at the Niles plant andshipped to points outside the State of Michigan was approximately$5,000,000, which constituted approximately 95 per cent of the grossvalue of the Company's sales at this plant.The Company stipulatedthat it is engaged in interstate commerce within the meaning of theAct.'2Other facts concerning the nature of the Company's business,as stipulated by theCompany in the instant proceedings, are substantially the same as those appealing InMatte, of Simplicity Pattern Company, Inc,a CorporationandLocal92, InternationalUnion,UnitedAutomobileWorkers of America,,et at,16 N. L R B 291, in whichthe Board concluded that it had jurisdiction over the Company's operations at the Nilesplant. SIMPLICITYPATTERN COMPANY, INC.501Approximately 460 persons were employed at the Niles plant atthe time of the hearing.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Bookbinders, affiliated with theAmerican Federation of Labor, and Independent Association ofPatternMakers, Inc., are labor organizations, admitting to mem-bership employees of the Company at its Niles plant.III.THE QUESTION CONCERNING REPRESENTATIONOn December 1, 1937, the Regional Director for the SeventhRegion, acting pursuant to an agreement between the Company, theIndependent, and Local 92, International Union, United AutomobileWorkers of America, conducted an election by secret ballot amongcertain of the office and production employees of the Company.Onor about December 3, 1937, the Regional Director certified that theIndependent had received a majority of the votes cast by said em-ployees.On January 31, 1938, the Company and the Independententered into an exclusive bargaining contract to terminate January31, 1939, covering employees in the unit which the parties hereinhave agreed is appropriate for the purposes of collective bargaining.3On January 31, 1939, the Company and the Independent entered intoa closed-shop contract covering the same classifications of employees.The latter contract by its terms was to be effective until January 31,1940, and thereafter until 30 days' written notice of termination wasgiven by either party.During November 1939, the Bookbinders Union started to organizeemployees in the unit which the parties herein have agreed is ap-propriate for the purposes of collective bargaining.Thereafter,representatives of the Bookbinders Union and the Company met todiscuss the negotiation of a contract.The Bookbinders Unionclaimed that it had been designated by a majority of employees inthe unit which- it claimed to be appropriate for the purposes of col-lective bargaining and demanded that the Company negotiate a con-tract.The Company stated that, in view of conflicting claims ofmajority designation by the Bookbinders Union and the Independent,itwould not enter into a contract with the Bookbinders Union untilthe question of majority designation was determined by the Board.No contention was made at the hearing that the contract betweenthe Independent and the Company precluded the existence of a3In this collective bargaining agreementthe Companyrecognized the Independent asthe representative of office and production employees as defined in the consent electionagreement referred to above.283032-41-vol 21-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion concerning representation.Manifestly the contract is nobar to a determination of representatives, since it has been in effectfor more than a year, and may now be terminated on 30 days' notice.'Moreover, as stated below in Section VI, all the parties desire thatthe Board conduct an election in the unit which they have agreedis appropriate.employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Bookbinders Union, the Independent, and the Company agreedthat all production and office employees of the Company at the Nilesplant excepting those in the pressroom, cutting room, composingroom, the photoengraving and stereotype departments now undercontract with the A. F. L. printing-trade unions,5 and excluding allemployees in a supervisory or managerial capacity, constitute a unitappropriate for the purposes of collective bargaining.We find that all production and office employees of the Company atitsNiles plant excepting those in the pressroom, cutting room, com-posing room, the photoengraving and stereotype departments nowunder contract with the A. F. L. printing-trade unions, and excludingall employees in a supervisory or managerial capacity, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing counsel for the Company stated that a representa-tive of the Bookbinders Union had exhibited cards to him "which4Hatter of The Kentucky Fire Bi acl, CompanyandLocalNo510,United Brick d ClayWorkersof America.19 N L.R. B 532;Matter of North American Aviation, Inc.andUnited AntomobaleWorlers ofAmerica,Local No228,C I 0 , 13N L R B 1134.5The Company has contracts with the following printing-trade unions affiliated withthe American Fedeiation of Labor. Niles Typographical Union,No. 467;Niles PhotoEngraveisUnion, Local 89, 1. P E U of N A,International Stereotypers and Electro-typersUnion;and Niles Printing Pressmen and AssistantsUnion, No 151. SIMPLICITY PATTERN COMPANY, INC.503representmembership in the Bookbinders Union of a substantialnumber of the employees in the production and office departments"at the Niles plant; that "a large number of the employees in the unitreferred to are also members of the Independent" ; and that the Com-pany desired an election to resolve the question which had arisenconcerning representation.Neither the Bookbinders Union nor theIndependent offered any evidence concerning the extent of its mem-bership, and both organizations requested that the Board hold anelection.We find that the question concerning representation whichhas arisen concerning the employees of the Company at its Nilesplant can best be resolved by means of an election by secret ballot.The parties agreed that, in the event an election was directed bythe Board, eligibility to vote should be determined by the Company'spay roll for the period ending February 15, 1940.We construe theagreement to include as eligible to vote those employees who did notwork during such pay-roll period because they were ill or on vacation,or who have since been temporarily laid off; and to exclude thoseemployees who have since quit or been discharged for cause.Asthus construed, we see no reason, in view of the recent date of thepay roll agreed upon, to depart from the wishes of the parties withrespect to the determination of employees who shall be eligible tovote, and we shall direct accordingly.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Simplicity Pattern Company, Inc., Niles,Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and office employees of the Company at its Nilesplant excepting those in the pressroom, cutting room, composingroom, the photoengraving and stereotype departments now undercontract with the A. F. L. printing-trade unions, and excluding allemployees in a supervisory or managerial capacity, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorizedby the Boardto ascertain representativesfor the purposesof collective bargainingwith Simplicity Pattern Company,Inc., Niles,Michigan,an electionby secretballotshall be conductedas early as possible,but not laterthan thirty (30) days from the date of thisDirection,under thedirectionand supervisionof theRegional Director for the SeventhRegion, acting in this matter as agent forthe NationalLabor Re-lations Board, andsubject to Article III, Section9, of said Rulesand Regulations,among all production and office, employees of Sim-plicity Pattern Company, Inc., at its Niles, Michigan,plant except-ing those in the pressroom,cutting room, composing room, the photo-engravingand stereotypedepartmentsnow under contractwith theA. F. L. printing-trade unions,and excluding all employees in asupervisoryor managerialcapacity, who werelisted onthe pay rollof the Company for the pay-rollperiod ending February 15, 1940,including employeeswho did not work during such pay-roll periodbecause theywere ill or on vacation and employees who were thenor have sincebeen temporarilylaid off,but excludingemployees whohave sincequit or been dischargedfor cause, to determine whetherthey desireto be represented by InternationalBrotherhoodof Book-binders, affiliatedwith the AmericanFederationof Labor, or byIndependentAssociation of Pattern Makers, Inc., for the purposes ofcollective bargaining,or by neither.